Nahmias, Justice,
concurring specially.
I concur in the result of the majority opinion and in most of its reasoning, although I believe it downplays the weight of Congress’ intent, expressed through the Federal Arbitration Act (FAA), “ ‘to move the parties to an arbitrable dispute out of court and into arbitration as quickly and easily as possible.’ ” Preston v. Ferrer, 552 U. S. 346, 357 (128 SC 978, 169 LE2d 917) (2008) (quoting Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U. S. 1, 22 (103 SC 927, 74 LE2d 765) (1983)). See also AT&T Mobility LLC v. Concepcion, _U. S._ (131 SC 1740, 1749, 179 LE2d 742) (2011). In my view, there is considerably more tension than the majority opinion admits between Georgia’s interlocutory appeal statute, OCGA § 5-6-34 (b), and the FAA’s direct appeal provision, 9 USC § 16 (a) (1), as applied to a party’s right to appeal immediately from an interlocutory order denying a motion to compel arbitration.
I nevertheless think this is a fairly easy case to decide, due to a factor the majority opinion mentions only in passing. Our interlocutory appeal statute is not a run-of-the-mill procedural provision applicable in state court. It is a jurisdictional law by which the General Assembly has limited the authority of Georgia’s appellate courts to hear certain cases. “[W]hen the order appealed from is an *645interlocutory order, the appellate court does not acquire jurisdiction unless the procedure of OCGA § 5-6-34 (b) for interlocutory appeal is followed.” Cherry v. Coast House, Ltd., 257 Ga. 403, 404 (359 SE2d 904) (1987). See also Fife v. Johnston, 225 Ga. 447, 447 (169 SE2d 167) (1969) (holding, in reference to the interlocutory appeal statute, that “the right of appeal is not absolute, but is one based upon the conditions imposed by the General Assembly for bringing cases to the appellate courts”).
It is one thing to find that Congress intended to impose federal substantive or procedural rules on a type of case that a State has opened its courts to hear. It would be quite another thing to find that Congress intended to require a State to open its courts to hear such a case. Doing so would raise significant constitutional concerns, particularly where Congress was acting under its Article I Commerce Clause power, see U. S. Const., Art. I, Sec. 8, Cl. 3, as it didin enacting the FAA. See Bush v. Paragon Property, Inc., 997 P2d 882 (Or. App. 2000) (holding that FAA § 16 did not preempt Oregon’s interlocutory appeal statute to allow a direct appeal of an order denying arbitration because Congress lacks power under Article I to require a State to modify its normal judicial procedures, at least when those procedures do not absolutely defeat the congressional purpose). See also Johnson v. Fankell, 520 U. S. 911, 918-921 (117 SC 1800, 138 LE2d 108) (1997) (holding that the federal statute allowing interlocutory appeal of an order denying summary judgment on the ground of qualified immunity in a 42 USC § 1983 action brought in federal court does not preempt a neutrally applicable Idaho appellate rule barring interlocutory appeal of such orders in § 1983 cases brought in state court); Alden v. Maine, 527 U. S. 706, 754 (119 SC 2240, 144 LE2d 636) (1999) (holding that Congress may not abrogate by Article I legislation a State’s immunity from private suit in the State’s own courts). Indeed, the United States Supreme Court has emphasized that the respect owed to the States in “ ‘a system of federalism in which the state courts share responsibility for the application and enforcement of federal law’ ” is “at its apex when we confront a claim that federal law requires a State to undertake something as fundamental as restructuring the operation of its courts.” Johnson, 520 U. S. at 922 (citation omitted). See also id. n.13 (citing cases that have “made it quite clear that it is a matter for each State to decide how to structure its judicial system”).
We need not go so far as to decide that Congress could not constitutionally require Georgia’s appellate courts to hear interlocutory appeals from orders denying arbitration. The federalism questions that would be raised by such preemption are significant enough to counsel a finding that FAA § 16 was not intended to trump *646OCGA § 5-6-34 (b). A finding of preemption forcing a state court to hear interlocutory appeals of certain orders on arbitration cases would be even more aggressive where the State’s jurisdictional statute shows no hostility to arbitration agreements and is not “outcome determinative,” Johnson, 520 U. S. at 921. Here, OCGA § 5-6-34 (b) does not discriminate against arbitration agreements but applies equally to all contract cases; many parties whose motion to compel arbitration is denied should be able to obtain an interlocutory appeal (particularly given the Court’s firm direction to trial courts to certify such orders for immediate review “except in the clearest cases,” Maj. Op. at 644, n. 3); and the parties who cannot obtain an immediate appeal of the denial of a non-frivolous motion to compel arbitration will remain entitled to a direct appeal of the issue when their case is final, see OCGA § 5-6-34 (a) (1), so that the fundamental Congressional objective of enforcing arbitration agreements may still be served. See Maj. Op. at 642-644.1 therefore agree that the Court of Appeals correctly dismissed American General’s appeal for failure to comply with the interlocutory appeal requirements of OCGA § 5-6-34 (b).
Decided October 1, 2012.
Hunton & Williams, Ashley F. Cummings, Charlotte M. Ritz, Rhani M. Lott, for appellant.
John T. Longino, for appellee.
I am authorized to state that Justice Blackwell joins in this special concurrence.